 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Leslie E. Orman,                                    No. CV-19-04756-PHX-DWL
10                  Petitioner,                          ORDER
11   v.
12   Central Loan Administration & Reporting,
     et al.,
13
                    Respondents.
14
15          On August 30, 2019, Petitioner Leslie Orman filed a “Response and Motion to
16   Strike Respondents’ Pleadings As Frivolous and Motion for Confirmation of Arbitration
17   Award.” (Doc. 19.) On September 5, 2019, the Court issued an order that, inter alia,
18   denied Petitioner’s motion to strike because Petitioner did “not identify any statute or rule
19   that would authorize her motion to strike, nor does she suggest that Respondents’ motions
20   are prohibited (or not authorized) by statute, rule, or court order. Petitioner’s filing offers
21   only arguments as to why the motions should be denied, not as to why they should be
22   struck.” (Doc. 21 at 1-2.)
23          Petitioner has now filed a motion for reconsideration of the order denying her
24   motion to strike. (Doc. 28.)
25          “Motions to reconsider are appropriate only in rare circumstances.” Defenders of
26   Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995).                  A motion for
27   reconsideration is appropriate where the district court “(1) is presented with newly
28   discovered evidence, (2) committed clear error or the initial decision was manifestly unjust,
 1   or (3) if there is an intervening change in controlling law.” School Dist. No. 1J, Multnomah
 2   County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Mere disagreement with a
 3   previous order is an insufficient basis for reconsideration. See Leong v. Hilton Hotels
 4   Corp., 689 F. Supp. 1572, 1573 (D. Haw. 1988). A motion for reconsideration “may not
 5   be used to raise arguments or present evidence for the first time when they could reasonably
 6   have been raised earlier in the litigation.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d
 7   877, 890 (9th Cir. 2000). Nor may a motion for reconsideration repeat any argument
 8   previously made in support of or in opposition to a motion. Motorola, Inc. v. J.B. Rodgers
 9   Mech. Contractors, Inc., 215 F.R.D. 581, 586 (D. Ariz. 2003).
10          The Court has reviewed Petitioner’s earlier motion, the September 5, 2019 order,
11   and the motion for reconsideration. Based on that review, the Court finds no basis to
12   reconsider its prior ruling.
13          Accordingly, IT IS ORDERED that Petitioner’s motion for reconsideration (Doc.
14   28) is denied.
15          Dated this 30th day of September, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
